Case 1:20-cv-00842-JRS-TAB Document 1-4 Filed 03/16/20 Page 1 of 4 PagelD #: 25

Exhibit D
3/3/2020 CASE 1:20-cv-00842-JRS-TAB Document 1-4. Filed esls/20 Page 2 of 4 PagelD #: 26

This is not the official court record. Official records of court proceedings may only be obtained directly
from the court maintaining a particular record.

Debra Tumlinson v. Serge Pilon, Gorski Bulk Transport, Inc.

Case Number 41D01-2001-CT-000020
Court Johnson Superior Court 1
Type CT - Civil Tort

Filed 01/29/2020

Status 01/29/2020 , Pending (active)

Parties to the Case
Defendant Pilon, Serge

Address

7743 Rue Saint Gerard
Montreal, Quebec H2R 2K5
Canada

Attorney
Christopher R Whitten
#2042949, Retained

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

Indianapolis, IN 46237
317-362-0225(W)

Defendant Gorski Bulk Transport, Inc.

Address

c/o Process Agent Service Company, Inc.
Daniel Bradford, 11940 Pebblepointe Pass
Carmel, IN 46033

Attorney
Christopher R Whitten
#2042949, Retained

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

Indianapolis, IN 46237
317-362-0225(W)

Plaintiff Tumlinson, Debra

https://public.courts.in.gov/mycase#/vw/CaseSummary/eyJ2Ijp7IkKNhc2VUb2tlbil6ljifcOUyTjZmMUVIoRy1sbWVGS2It{U3paVVRUZkFIYOZSMTU2eUN2R... 1/3
3/3/2020 Case 1:20-cv-00842-JRS-TAB Document 1-dumindledvgadsa6/20 Page 3 of 4 PagelD #: 27

Address
2304 South Rogers #40
Bloomington, IN 47403

Attorney
Brad Smith
#2278347, Retained

104 Franklin Road
Bloomington, IN 47404
812-332-9451(W)

Chronological Case Summary
01/29/2020 Case Opened as a New Filing

01/29/2020 Complaint/Equivalent Pleading Filed
Complaint for Damages

Filed By: Tumlinson, Debra
File Stamp: 01/29/2020

01/29/2020 Appearance Filed

Appearance
For Party: Tumlinson, Debra
File Stamp: 01/29/2020

01/29/2020 Subpoena/Summons Filed
Summons to Serge Pilon

Filed By: Tumlinson, Debra

File Stamp: 01/29/2020
01/29/2020 Subpoena/Summons Filed

Summons to Gorski Bulk Transport

Filed By: Tumlinson, Debra

File Stamp: 01/29/2020

02/14/2020 Appearance Filed
Appearance of Christopher Whitten and Emily Gettum

For Party: Pilon, Serge
For Party: Gorski Bulk Transport, Inc.
File Stamp: 02/14/2020

02/14/2020 Motion for Enlargement of Time Filed
Motion for Enlargement of Time

Filed By: Pilon, Serge
Filed By: Gorski Bulk Transport, Inc.
File Stamp: 02/14/2020

02/18/2020 Order Granting Motion for Enlargement of Time
Order on Defendants’ Motion for Enlargement of Time. Granted. ba

Judicial Officer: Barton, Kevin
Order Signed: 02/15/2020

https://public.courts.in.gov/mycase#/vw/CaseSummary/eyJ2lip7IkKNhc2VUb2tlbiléljifcOUyT|ZmMUVIoRy1 sbWVGS2ItU3paVVRUZKFIYOZ5MTU2eUNZR...

2/3
3/3/2020 Case 1:20-cv-00842-JRS-TAB Document 1-dumialedvyGie6/20 Page 4 of 4 PagelD #: 28

02/19/2020 Automated ENotice Issued to Parties
Order Granting Motion for Enlargement of Time ---- 2/18/2020 : Brad Smith;Christopher R Whitten

Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any

balance due does not reflect interest that has accrued — if applicable - since the last payment. For questions/concerns regarding
balances shown, please contact the Clerk’s Office.

Tumlinson, Debra
Plaintiff

Balance Due (as of 03/03/2020)

 

 

 

 

 

 

 

 

0.00
Charge Summary
Description Amount Credit Payment
Court Costs and Filing Fees 157.00 0.00 157.00
Transaction Summary
Date Description Amount
01/29/2020 Transaction Assessment 157.00
01/29/2020 Electronic Payment (157.00)

 

 

 

 

 

This is not the official court record. Official records of court proceedings may only be obtained directly
from the court maintaining a particular record.

https://public.courts.in.gov/mycase#/vw/CaseSummary/eyJ2Ijp7IkKNhco2V Ub 2tbil6lilfcOUyTjZmMUVIoRy 1 sbWVGS2ItU3paVVRUZKFIYOZ5MTU2eUN2R ...

3/3
